
QuickLinks -- Click here to rapidly navigate through this document



CONFIDENTIAL TREATMENT REQUEST

*Portions denoted with an asterisk have been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT


        THIS PURCHASE AND SALE AGREEMENT (this "Agreement"), is made and entered
into as of February 11, 2004, between Pfizer Inc., a Delaware corporation with a
place of business at 235 East 42nd Street, New York, New York 10017 ("Pfizer"),
and SuperGen, Inc., a Delaware corporation with a place of business at 4140
Dublin Boulevard, Suite 200, Dublin, California 94568 ("SuperGen"). Pfizer and
SuperGen are collectively referred to as the "Parties" and each, individually, a
"Party".

RECITALS

        WHEREAS, SuperGen previously entered into the following agreements with
the Warner-Lambert Company (now Warner-Lambert Company LLC) ("WLC") related to
the manufacture, packaging, marketing, and sale of Pentostatin: a Purchase and
Sale Agreement dated September 30, 1996 (the "Purchase Agreement"), and a Supply
Agreement dated October 13, 1997 (the "Supply Agreement"); and

        WHEREAS, the WLC previously entered into that certain Distribution
Agreement dated June 1, 1992, as amended, with the American Cyanamid Corporation
(the "Distribution Agreement"); and

        WHEREAS, Wyeth (together with its predecessors in interest with respect
to the Distribution Agreement, "Wyeth") subsequently acquired the American
Cyanamid Corporation, and is now party to the Distribution Agreement; and

        WHEREAS, Pfizer subsequently acquired WLC, and WLC is now a wholly-owned
subsidiary of Pfizer; and

        WHEREAS, the Parties desire (i) to terminate the Supply Agreement,
(ii) that Pfizer cause the Asset Selling Corporations to transfer the Assets
(hereinafter defined) to SuperGen or its designated Affiliate, and (iii) that
SuperGen take assignment of the Distribution Agreement from WLC, in each case
upon the terms and conditions as set forth herein below.

        NOW, THEREFORE, in consideration of the covenants, promises,
representations and warranties set forth herein, and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
the Parties), intending to be legally bound hereby, the Parties agree as
follows:

ARTICLE 1
DEFINITIONS

        The following capitalized terms shall have the meanings set forth below:

         1.1  "Affiliate" means any entity that controls, is controlled by or is
under common control with a Party. For purposes of this definition, "control"
shall mean direct or indirect ownership of more than fifty percent (50%) of the
shares of the respective entity entitled to vote in the election of directors
(or, in the case of an entity that is not a corporation, for the election of the
corresponding managing authority).

         1.2  "Assets" means the Marketing Approvals and the Trademarks.

         1.3  "Asset Selling Corporations" shall mean the entities listed on
Schedule 1.3.

1

--------------------------------------------------------------------------------




         1.4  "Books and Records" means the books and records of Pfizer related
to (i) the Marketing Approvals, and (ii) the Distribution Agreement and Pfizer's
performance thereunder prior to the Closing Date, including Pfizer's Product
sales records and relevant correspondence with Wyeth.

         1.5  "Business Day" means shall mean any day other than a Saturday, a
Sunday or a day on which banks in New York, New York, United States of America
are authorized or obligated by law or executive order to close.

         1.6  "Closing" shall mean the closing of the transactions contemplated
by this Agreement pursuant to the terms of this Agreement.

         1.7  "Closing Deadline" means March 31, 2004.

         1.8  "Drug Master Files" means all drug master files that are referred
to or referenced in New Drug Application No. 20122-001, and owned or controlled
by or in the possession of Pfizer.

         1.9  "EMEA" means The European Agency for the Evaluation of Medicinal
Products.

       1.10  "Knowledge" means the actual knowledge of the individuals listed on
Schedule 1.10.

       1.11  "Labeling" shall mean any and all printed labels, labeling and
package inserts for the Product for countries or jurisdictions outside of the
Prior Territory.

       1.12  "Liabilities" shall mean any debts, liabilities or obligations,
whether accrued or fixed, known or unknown, absolute or contingent, matured or
unmatured or determined or determinable.

       1.13  "Marketing Approvals" means any and all active or inactive
(i) approvals, licenses, registrations and authorizations, of all governmental
agencies in a jurisdiction for the development, manufacture, use or sale of the
Product in the applicable jurisdiction, including any pricing or reimbursement
approval with respect to the sale of the Product in the applicable jurisdiction;
and (ii) applications for any of the foregoing; in each case in countries or
jurisdictions outside the Prior Territory. Schedule 1.13 attached hereto sets
forth a complete list of all Marketing Approvals and the status thereof as of
the Closing Date, including the date of any required renewals after the Closing
Date.

       1.14  "Patents" shall mean any of the following, as of the Closing Date:
(i) any issued and unexpired patent, including without limitation inventor's
certificates, utility model, substitutions, extensions, confirmations, reissues,
re-examination, renewal or any like governmental grant for protection of
inventions; and (ii) any pending application for any of the foregoing, including
without limitation any continuation, divisional, substitution, additions,
continuations-in-part, provisional and converted provisional applications.

       1.15  "Pentostatin" means the pharmaceutical compound (R) -3 -
(deoxy-ß-D-erythropentofuranosyl) -3, 6, 7, 8-tetrahydroimidazo [4, 5-d] [1, 3]
diazepin-8-01.

       1.16  "Prior Territory" means Canada, Mexico and the United States of
America, along with all its territories and possessions, the Commonwealth of
Puerto Rico and the District of Columbia.

       1.17  "Product" means any pharmaceutical preparation for human use using
Pentostatin as the sole active ingredient.

       1.18  "Product Claim" shall mean a claim from a third party for money or
other compensation (beyond reimbursement for the cost of the Product) in respect
of potential or actual injury or harm allegedly due and owing as a result of the
use, application or defect of the Product or Labeling of the Product, in each
case solely with respect to Product sold or offered for sale outside of the
Prior Territory, irrespective of the legal theory of liability.

2

--------------------------------------------------------------------------------




       1.19  "Regulatory Authority" shall mean any federal, national,
multinational, state, provincial or local regulatory agency, department, bureau
or other governmental entity with authority over the development, manufacture or
commercialization (including review and approval of Marketing Approvals) with
respect to the Product outside of the Prior Territory.

       1.20  "Subsequent Acquired Know-How" means Acquired Know-How (as that
term is defined in the Purchase Agreement) to the extent such Acquired Know-How
was not conveyed to SuperGen pursuant to the Purchase Agreement.

       1.21  "Subsequent Licensed Know-How" means Licensed Know-How (as that
term is defined in the Purchase Agreement) owned or licensed by Pfizer or its
Affiliates as of the Closing Date to the extent such Licensed Know-How has not
been delivered to SuperGen pursuant to the Purchase Agreement.

       1.22  "Taxes" means all taxes, charges, duties, fees, levies or other
assessments, including but not limited to, income, excise, property, sales,
value added, profits, license, withholding (with respect to compensation or
otherwise), payroll, employment, net worth, capital gains, transfer, stamp,
social security, environmental, occupation and franchise taxes, imposed by any
governmental authority, and including any interest, penalties and additions
attributable thereto.

       1.23  "Tax Return" means any return, report, declaration, information
return, statement or other document filed or required to be filed with any
governmental authority, in connection with the determination, assessment or
collection of any Tax or the administration of any laws relating to any Tax.

       1.24  "Trademarks" means the trademarks listed in Schedule 1.24 attached
hereto.

ARTICLE 2
DISPOSITION OF ASSETS, AGREEMENTS AND PURCHASE PRICE

        2.1    Conveyance.    

        (a)   Effective as of the Closing Date and subject to the terms and
conditions of this Agreement, Pfizer hereby sells, conveys, transfers, assigns,
delivers and shall cause the Asset Selling Corporations to sell, convey,
transfer, assign and deliver to SuperGen or its designated Affiliate(s) all
rights, title and interest in and to the Assets, free and clear of all liens or
encumbrances of any kind.

        (b)   Excluded Assets.    Notwithstanding any other provision in this
Agreement, Pfizer or any of its Affiliates shall retain the following (the
"Excluded Assets"):

          (i)  the "Pfizer," "Warner-Lambert," "Parke-Davis," "Searle," and
"Pharmacia" trademarks, trade names and logos;

         (ii)  the corporate books and records of the Asset Selling Corporations
and the general account and books of original entry that comprise the Asset
Selling Corporations' permanent accounting or tax records; and

        (iii)  all assets not expressly included in the Assets.

        (c)   Assumption of Certain Liabilities.    Upon the terms and subject
to the conditions of this Agreement, SuperGen agrees, effective at the Closing,
except as set forth in Section 2.1(d), to assume all the following Liabilities
of the Asset Selling Corporations (collectively, the "Assumed Liabilities"):

          (i)  all Liabilities arising out of or relating to any Product Claim
arising from events or activities after the Closing;

         (ii)  all Liabilities for lawsuits commenced after the Closing to the
extent relating to the Trademarks;

3

--------------------------------------------------------------------------------






        (iii)  all Liabilities under any contracts, agreements, licenses or
commitments that are assigned to SuperGen at or after the Closing arising from
events or activities after the Closing; and

        (iv)  all other Liabilities relating solely to the Product to the extent
arising from events or activities after the Closing.

        (d)   Retained Liabilities.    Notwithstanding any provision in this
Agreement to the contrary, Pfizer shall, or shall cause one of the Asset Selling
Corporations to, retain and be responsible for the following (the "Retained
Liabilities"):

          (i)  all Liabilities arising out of or relating to any Product Claim
arising from events or activities prior to the Closing;

         (ii)  all Liabilities relating to employees of Pfizer or any of its
Affiliates;

        (iii)  all Liabilities under any contracts, agreements, licenses or
commitments that are assigned to SuperGen at or after the Closing arising from
events or activities prior to the Closing; and

        (iv)  all Liabilities relating to the Excluded Assets.

        2.2    Termination of Supply Agreement.    

        (a)   Termination.    Effective as of the Closing Date, SuperGen and
Pfizer, on behalf of the Asset Selling Corporations, agree that the Supply
Agreement shall terminate and be of no further effect, other than the specific
provisions set forth in Section 2.2(b). Such termination of the Supply Agreement
shall be deemed to be termination mutually agreed upon by and between SuperGen
and Pfizer, on behalf of the Asset Selling Corporations, and neither Party shall
have any responsibility or liability as a result of such termination. The
Parties hereby waive all rights to notice of termination as may be otherwise
provided under the Supply Agreement or applicable laws.

        (b)   Survival.    The following provisions of the Supply Agreement
shall survive termination of the Supply Agreement pursuant to Section 2.2(a) of
this Agreement: (i) Section 5.1 (Notification of Complaints), Section 5.2
(Notification of Threatened Action), and Section 6.11 (Limitation of Liability),
and (ii) with respect only to Product supplied before the Closing Date,
Section 2.4 (Payment), Section 2.5 (Title and Risk of Loss), Section 2.6
(Conflicting Terms), Section 2.11 (Warranties) and Section 2.13
(Indemnification).

        2.3    Amendment of Purchase Agreement.    Effective as of the Closing
Date, SuperGen and Pfizer, on behalf of the Asset Selling Corporations, agree
that Section 6.17 (SuperGen's Covenant Not to Compete) of the Purchase Agreement
shall be terminated and be of no further force or effect.

        2.4    Assignment of Distribution Agreement.    Pfizer will cause WLC to
assign, effective as of the Closing Date, all of its rights and delegates all of
its duties and obligations under the Distribution Agreement to SuperGen or its
designated Affiliate(s). Accordingly, effective as of the Closing Date, SuperGen
will assume all of WLC's rights, duties and obligations under the Distribution
Agreement.

        2.5    Purchase Price.    

        (a)   Payment.    SuperGen or its designated Affiliate(s) shall pay
Pfizer, as agent for the Asset Selling Corporations, One Million Dollars
($1,000,000.00) (the "Purchase Price") on the Closing Date.

        (b)   Allocation.    Pfizer, on behalf of the Asset Selling
Corporations, and SuperGen hereby agree on the allocation of the Purchase Price
among the Assets and the Asset Selling Corporations, all as set forth in
Schedule 2.5(b) (the "Allocation"). Pfizer, on the one hand, and

4

--------------------------------------------------------------------------------



SuperGen, on the other, shall (i) be bound by the Allocation for purposes of
determining any Taxes, (ii) prepare and file, and cause its Affiliates to
prepare and file, its Tax Returns, including, without limitation, Internal
Revenue Service Form 8594, on a basis consistent with the Allocation, and
(iii) take no position, and cause its Affiliates to take no position,
inconsistent with the Allocation on any applicable Tax Return or in any
proceeding before any taxing authority or otherwise.

        2.6    Delivery Obligations; Transactions.    

        (a)   Delivery.    Pfizer shall deliver or cause to be delivered to
SuperGen or its designated Affiliate(s) all tangible Assets, provided that
SuperGen shall reimburse Pfizer for any reasonable out-of-pocket expenses
incurred by Pfizer or its Affiliates in the course of delivery under this
Section 2.6. After the Closing Date, Pfizer shall cooperate with SuperGen and
provide all reasonable assistance to identify any and all Books and Records that
are to be delivered to SuperGen or its designated Affiliate(s) hereunder.

        (b)   Transactions.    Within thirty (30) days after the Closing Date,
Pfizer shall prepare, execute and deliver to SuperGen or its designated
Affiliate(s) all necessary notifications of change to the relevant Regulatory
Authorities with respect to the change in ownership of the Marketing Approvals.

        2.7    Closing.    The Closing shall take place at the offices of
Pfizer Inc., 235 East 42nd Street, New York, New York, United States of America
at 10:00 A.M., New York time, on the second Business Day following the
satisfaction or waiver of the conditions precedent specified in Article 7, or at
such other time and place as the Parties hereto may mutually agree; provided,
however, that without the agreement of Pfizer and SuperGen the Closing shall not
occur later than the Closing Deadline. The date on which the Closing occurs is
called the "Closing Date". The Closing shall be deemed to occur and be effective
as of the close of business on the Closing Date.

        (a)   At the Closing, Pfizer shall deliver, or cause to be delivered, to
SuperGen the following instruments and documents, in each case in a form
reasonably acceptable to SuperGen:

          (i)  a general trademark assignment of all Trademarks (with trademark
assignments in recordable form to be delivered after the Closing in accordance
with Section 2.8);

         (ii)  bills of sale, in each case dated as of the Closing Date,
pursuant to which Pfizer shall transfer to SuperGen, or agree to cause the Asset
Selling Corporations to transfer to SuperGen, all of the Asset Selling
Corporations' and Pfizer's right, title and interest in and to the Assets; and

        (iii)  a duly executed assignment appropriate to evidence WLC's
assignment of its rights and obligations under the Distribution Agreement.

        (b)   At the Closing, SuperGen shall deliver, or cause to be delivered,
to Pfizer the following:

          (i)  the Purchase Price, by wire transfer in immediately available
funds to one or more accounts, which accounts shall be specified in writing by
Pfizer at least two Business Days prior to the Closing Date; and

         (ii)  a duly executed assumption agreement, in a form reasonably
acceptable to Pfizer, appropriate to evidence SuperGen's assumption of WLC's
rights and obligations under the Distribution Agreement.

        2.8    Trademarks.    SuperGen, at its sole expense, shall prepare and
deliver to Pfizer or its designated Affiliate(s) any assignments or other
documents necessary to record the change in ownership of the Trademarks in each
country in which there are Trademarks. SuperGen shall be solely

5

--------------------------------------------------------------------------------



responsible for the filing and recording of all individual country Trademark
assignments, and for the official fees and agent fees associated therewith.

        2.9    Patents.    Pfizer is not aware of any Patents owned by Pfizer or
any entity that is an Affiliate of Pfizer as of the Closing Date, the claims of
which Patent would be infringed upon by the making, using, selling, offering for
sale or importation by SuperGen of the Product in or into a country outside of
the Prior Territory. If, after the Closing Date, Pfizer becomes aware of any
such Patent, then Pfizer shall effect an assignment of such Patent to SuperGen
or its designated Affiliate.

ARTICLE 3
NON-COMPETE COVENANT

        3.1    Covenant Not to Compete.    

        (a)   Pfizer (itself and on behalf of its Affiliates) agrees and hereby
covenants that it will not, for a period of [*] from the Closing Date, directly
or indirectly, for itself or on behalf of or in conjunction with any other
entity, sell the Product pursuant to any equivalent to any foreign Abbreviated
New Drug Application (a "Generic") anywhere outside of the Prior Territory or
enter into any partnership, joint venture or similar collaborative arrangement
with any entity to sell Products anywhere outside of the Prior Territory.
Notwithstanding the foregoing, neither Pfizer nor any of its Affiliates shall be
deemed to have violated the restriction set forth in the first sentence of this
Section 3.1 in the event that Pfizer or an Affiliate of Pfizer acquires (by
purchase of stock or assets, merger or otherwise) a Generic, provided that
Pfizer or such Affiliate thereafter divests such Generic within one year from
the date of acquisition of such Generic.

        (b)   It is expressly understood and agreed that if the covenant set
forth in this Section 3.1 is for any reason found to be unreasonably broad,
oppressive or unenforceable in an action, suit or proceeding before any court,
such court (i) shall narrow the covenant or shall otherwise endeavor to reform
the scope of such covenant in order to ensure that the application thereof is
not unreasonably broad, oppressive or unenforceable, and (ii) to the fullest
extent permitted by law, shall enforce such covenant as so reformed.

        (c)   Pfizer and SuperGen hereby agree that the breach of the covenant
set forth in this Section 3.1 may cause irreparable damage to SuperGen for which
monetary damages may not be a sufficient remedy. Therefore, in addition to all
other remedies that may be available to SuperGen or its Affiliate(s) at law or
in equity, SuperGen and its Affiliate(s) shall be entitled to seek specific
performance and any injunctive or other equitable relief as a remedy for any
breach or threatened breach of the aforementioned covenant.

6

--------------------------------------------------------------------------------






ARTICLE 4
REPRESENTATIONS AND WARRANTIES

        4.1    Representations and Warranties of Pfizer.    Pfizer hereby
represents and warrants to SuperGen and its Affiliate(s) as of the Closing Date
as follows:

        (a)   The Asset Selling Corporations are indirect, wholly-owned
subsidiaries of Pfizer, and Pfizer has all requisite power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby, including without limitation to cause the Asset Selling Corporations to
fulfill the obligations set forth in Article 2. The execution, delivery and
performance of this Agreement and any transactions contemplated hereunder have
been duly authorized by all necessary corporate action by Pfizer and no further
authorizations or actions are required. This Agreement will, after being duly
executed and delivered by Pfizer, constitute the valid and binding obligation of
Pfizer, enforceable in accordance with its terms.

        (b)   The execution, delivery and performance of this Agreement and any
transactions contemplated hereunder will not conflict with, or result in any
violation of or default under, or give rise to a right of termination,
cancellation, modification or acceleration of any obligation or loss of any
benefit under (any such event, a "Conflict") (i) any provision of the charter
documents or bylaws of Pfizer, (ii) any contract to which Pfizer is a party or
by which its assets are or have been bound, including the Distribution
Agreement; and (iii) any judgment, order, decree, statute, law, ordinance, rule
or regulation applicable to Pfizer or any of the Assets.

        (c)   Pfizer is conducting its business and operations as it relates to
the Assets and Distribution Agreement in compliance in all material respects
with all governmental laws, rules and regulations applicable thereto and to the
best of Pfizer's Knowledge is not in violation or default in any material
respect under any statute, regulation, order, decree or governmental
authorization applicable to it or any of its properties or business as presently
conducted or proposed to be conducted as it relates to the Assets or the
Distribution Agreement. Pfizer is not subject to any order or consent decree of
any court or administrative body that relates specifically to the Assets.

        (d)   Pfizer and the Asset Selling Corporations have full right, title
and interest to, and as of the Closing Date will sell, convey, transfer, assign
and deliver to SuperGen or its designated Affiliate(s) good title to all Assets.
The Assets and the Distribution Agreement are free and clear of any material
claim, liability, security interest or encumbrance of any party, and, except
with respect to renewals of each of the Marketing Approvals as set forth in
Schedule 1.13, for which Pfizer has agreed to provide assistance to SuperGen,
and renewals of each the Trademarks as set forth in Schedule 1.24, there are no
actions that must be taken within ninety (90) days after the Closing Date
(including the payment of any fees or the filing of any report) for the purposes
of obtaining, maintaining, perfecting, or preserving any Marketing Approval.
Schedule 1.13 represents a full and complete list of all Marketing Approvals for
the Product for countries outside of the Prior Territory, and Schedule 1.24
represents a full and complete list of all Trademarks for countries outside of
the Prior Territory. There are no material problems or defects in any of the
Marketing Approvals in countries set forth in Schedule 1.13 that would adversely
affect such Marketing Approvals or SuperGen's ability to manufacture, market and
sell Products after the Closing Date or, as a direct result of such defects,
would render the Products unmarketable for the purposes for which they were
intended. To Pfizer's Knowledge, there is no infringement by any third party of
its title to the Assets.

        (e)   There are no adverse third party actions or claims pending against
Pfizer in any court or by or before any Governmental Authority with respect to
the Assets or the Distribution Agreement. There are no other actions, suits,
proceedings, claims or investigations pending against Pfizer, nor has Pfizer
received notice of any of the foregoing, with respect to the transactions

7

--------------------------------------------------------------------------------






contemplated and hereby which, if adversely determined, would prevent Pfizer
from consummating the transactions contemplated hereby.

        (f)    Pfizer has provided to SuperGen a true, correct and complete copy
of the Distribution Agreement, and the Distribution Agreement is valid, legally
binding, enforceable, and in full force and effect, and will continue to be in
full force and effect following assignment thereof to SuperGen or its designated
Affiliate(s) hereunder. To the Knowledge of Pfizer: (i) Pfizer is not in breach
or default under the Distribution Agreement, (ii) Wyeth is not in breach or
default thereof, and (iii) there is no dispute or threatened dispute regarding
the scope of the Distribution Agreement or performance under such agreement.

        (g)   Except for the Distribution Agreement, there are no outstanding
material contracts, leases, instruments, obligations, commitments,
understandings and agreements, whether written or oral, to which Pfizer is a
party and to which the Assets will be subject after the Closing Date. Pfizer has
no material agreement with any third party that will obligate SuperGen or its
Affiliate(s) to make any payments to such third parties with respect to any of
the Assets.

        (h)   None of the representations or warranties made by Pfizer in this
Agreement contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which made, not misleading.

        4.2    Representations and Warranties of SuperGen.    SuperGen hereby
represents and warrants to Pfizer as of the Closing Date as follows:

        (a)   SuperGen has all requisite power and authority to enter into this
Agreement and consummate the transactions contemplated hereunder. The execution,
delivery and performance of this Agreement and the transactions contemplated
herein have been duly authorized by all necessary corporate action by SuperGen
and no further authorizations or actions are required. This Agreement has been
duly executed and delivered by SuperGen and constitutes the valid and binding
obligation of SuperGen, enforceable in accordance with its terms.

        (b)   The execution, delivery and performance of this Agreement and the
transactions contemplated hereunder will not result in any Conflict with (i) any
provision of the charter documents or bylaws of SuperGen, or (ii) any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to
SuperGen or any of its assets.

        (c)   None of the representations or warranties made by SuperGen in this
Agreement contains any untrue statement of a material fact or omits at the
Closing Date to state any material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which made, not misleading.

        4.3    No Reliance.    In light of the representations and warranties
made by the Parties in this Article 4, each Party is relinquishing any right to
any claim based on any representations and warranties, other than those
specifically included in Section 4.1. Any claims a Party may have for breach of
representation or warranty shall be based solely on the representations and
warranties made in this Article 4. All warranties of habitability,
merchantability and fitness for any particular purpose, and all other warranties
arising under the Uniform Commercial Code (or similar foreign laws), are hereby
waived by each Party.

ARTICLE 5
COVENANTS

        5.1    Access to Information.    After the Closing, Pfizer shall afford
SuperGen and its accountants, counsel and other representatives, reasonable
access during normal business hours as may be

8

--------------------------------------------------------------------------------



appropriate, to the Books and Records and all other information concerning the
Assets as SuperGen may reasonably request. No information or knowledge obtained
in any investigation pursuant to this Section 5.1 shall affect or be deemed to
modify any representation or warranty contained herein.

        5.2    Further Assurances.    Without further consideration, each Party
shall, and shall cause its employees and Affiliates to, execute and deliver such
other instruments or documents as may be reasonably requested by the other Party
(provided that the requesting Party shall reimburse the other Party for any
reasonable out-of-pocket expenses incurred in the course of such delivery) in
order to more effectively consummate the transactions prepared and contemplated
by this Agreement and to confirm SuperGen's interest in and to the Assets.

        5.3    Additional Deliveries.    Pfizer agrees to use commercially
reasonable efforts to locate, and, if located, to deliver or cause its
Affiliates to deliver to SuperGen the Subsequent Acquired Know-How, if any, and
the Subsequent Licensed Know-How, if any, as reasonably requested by SuperGen,
including, but not limited to the Drug Master Files, batch records relating to
the fermentation process for the Product, marketing materials related to the
Product, and biological materials used in the manufacture of the Product;
provided in each case, however, that (i) such know-how is reasonably available
to Pfizer, and (ii) SuperGen shall reimburse Pfizer for any reasonable
out-of-pocket expenses incurred by Pfizer or its Affiliates in the course of
delivery under this Section 5.3.

        5.4    Regulatory Authority Reporting.    

        (a)   After the Closing Date, and for so long as Pfizer remains the
registered owner of any Marketing Approval for the Product in a country outside
of the Prior Territory where the Product is presently marketed by Wyeth, Pfizer
will continue to receive, process, assess and maintain the database for reports
of adverse events for the Product in such country. During this time, Pfizer will
provide SuperGen with a copy of each Council for International Organizations of
Medical Sciences (CIOMS) report for the Product that Pfizer sends to Pfizer's
local Affiliate(s) with respect to the Product at the same time that Pfizer
sends the CIOMS report to Pfizer's local Affiliate(s).

        (b)   After the Closing Date SuperGen shall be responsible for making
all required reports for the Product to Regulatory Authorities in countries for
which the Market Approval for the Product has been transferred to SuperGen
pursuant to this Agreement, including but not limited to, the filing of annual
reports and the filing and/or monitoring of adverse events or complaints
reported to Pfizer or any of its Affiliates. For avoidance of doubt, SuperGen
shall be responsible, to the extent required by applicable law, for making all
required reports for the Product to the EMEA.

        (c)   After the Marketing Approval for the United Kingdom (the Reference
Member State for the Product), transfers from Pfizer to SuperGen, SuperGen shall
submit all CIOMS reports to the Regulatory Authorities in the United Kingdom
including those for the Prior Territory and those provided by Pfizer under
Section 5.3(a).

        (d)   Pfizer and SuperGen will adhere to the process described in
Sections 5.3(a)-(c) until the date on which record ownership of the last
Marketing Approval has been transferred to SuperGen (the "Last Transfer Date").
Following the Last Transfer Date, Pfizer will have no further obligations to,
and will no longer, assess, database or report to any Regulatory Authorities
adverse event cases for the Product received by Pfizer, but will, for the twelve
(12) month period starting with the Last Transfer Date, promptly provide
SuperGen with such information as SuperGen or its Affiliates shall reasonably
require in order to comply with all applicable laws.

        (e)   Promptly after the Closing Date, the Parties will discuss and
agree upon a plan for transfer, after the Last Transfer Date, of the safety
database for the Product maintained by Pfizer to SuperGen.

9

--------------------------------------------------------------------------------






        5.5    Transition.    To effect a smooth transition from Pfizer to the
SuperGen with respect to the Product and Assets pursuant to this Agreement, for
a period of 180 days commencing on the Closing Date, Pfizer will (a) if not
completed prior to the Closing, seek to complete the renewal process for the
Marketing Approvals for the Product which process was commenced by Pfizer prior
to the Closing; (b) provide reasonable assistance to SuperGen, as requested by
SuperGen, in connection with the transfer of the Marketing Approvals for the
Product to SuperGen; and (c) provide to SuperGen such information in the
possession of Pfizer as may reasonably be required by SuperGen to ensure an
orderly transition of the Product and the Assets to SuperGen.

        5.6    Labeling.    For up to 180 days after the Closing Date, SuperGen
may continue to use Pfizer's (or its Affiliate's) Labeling on the Product. After
such time, the Product shall be manufactured with Labeling and packaging
identifying SuperGen (or SuperGen's designee) as the owner of the Marketing
Approval. SuperGen shall amend the Labeling in each country as soon as
practicable from the date SuperGen completes the registration ownership transfer
process in such country, but in no event later than 90 days thereafter. With
respect to Product sold after the Closing Date, as between Pfizer and SuperGen,
SuperGen shall be solely responsible for ensuring that the Labeling and other
printed materials, if any, comply with all applicable laws and regulations.

ARTICLE 6
SURVIVAL OF REPRESENTATIONS,
WARRANTIES AND INDEMNIFICATION

        6.1    Survival of Representations and Warranties.    All of the
representations and warranties contained herein shall survive the Closing Date
and continue in full force and effect for a period of one (1) year thereafter.

        6.2    Indemnification of SuperGen.    Pfizer agrees to indemnify,
defend and hold harmless SuperGen and its officers, directors and Affiliates
(the "SuperGen Indemnified Parties") from and against all claims, losses,
liabilities, damages, deficiencies, costs and expenses, including reasonable
attorneys' fees and expenses, and expenses of investigation and defense
(hereinafter collectively "Losses"), incurred or suffered by the SuperGen
Indemnified Parties directly or indirectly as a result of (i) any breach of a
representation or warranty of Pfizer contained in this Agreement; (ii) any
failure by Pfizer to comply with any covenant contained in this Agreement; or
(iii) any Retained Liabilities.

        6.3    Indemnification of Pfizer.    SuperGen agrees to indemnify,
defend and hold harmless Pfizer and its officers, directors and Affiliates (the
"Pfizer Indemnified Parties") from and against all Losses incurred or suffered
by the Pfizer Indemnified Parties directly or indirectly as a result of (i) any
or breach of a representation or warranty of SuperGen contained in this
Agreement; (ii) any failure by SuperGen to comply with any covenant contained in
this Agreement; (iii) any activities relating to the Distribution Agreement that
occur after the Closing Date; or (iv) any other events or activities that occur
after the Closing Date with respect to the Product.

        6.4    Procedure.    

        (a)   Claim Notice.    Any party that may be entitled to indemnification
under this Article 6 (an "Indemnified Party") shall send to the Party obligated
to indemnify it (the "Indemnifying Party") prompt written notice of any claim,
demand, action or other proceeding made against the Indemnified Party or which
the Indemnified Party has reasonable grounds to believe may be made against the
Indemnified Party (a "Claim Notice"). Any Claim Notice shall specify in
reasonable detail the basis of such claim or anticipated claim, and the nature
of the breach of representation, warranty or covenant to which such item is
related. The failure to deliver a Claim Notice reasonably promptly upon receipt
of notice by the Indemnified Party of any such Loss anticipated Loss shall not
relieve the Indemnifying Party of any indemnification obligations hereunder,
unless such failure materially and adversely prejudiced the Indemnifying Party.

10

--------------------------------------------------------------------------------



        (b)   Objection.    In case the Indemnifying Party shall object in
writing to any claim or claims made in any Claim Notice within thirty (30) days
after delivery of such Claim Notice, the Indemnifying Party and the Indemnified
Party shall attempt in good faith for sixty (60) days to resolve such dispute.
If the Parties should so agree, a memorandum setting forth such agreement shall
be prepared and signed by all such Parties.

        (c)   Defense; Settlement.

          (i)  The Indemnifying Party shall have the right to assume and control
the defense and/or, at its option, settlement of any claim that is subject
indemnification hereunder, with counsel selected by the Indemnifying Party. The
Indemnified Party, its employees and agents, shall at the Indemnifying Party's
expense, reasonably cooperate with the Indemnifying Party and its legal
representatives in the investigation of any claim, demand, action or other
proceeding covered by this Article 6.

         (ii)  The indemnity obligations under this Article 6 shall not apply to
amounts paid in settlement of any claim, demand, action or other proceeding if
such settlement is effected without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably conditioned,
withheld or delayed. The Indemnifying Party may not settle or otherwise consent
to an adverse judgment in any such claim, demand, action or other proceeding,
that diminishes the rights or interests of, or adversely affects, the
Indemnified Party without the prior express written consent of the Indemnified
Party, which consent shall not be unreasonably conditioned, withheld or delayed.

        6.5    Certain Limitations.    Pfizer shall not have any indemnification
obligation under Section 6.2 for Losses unless the aggregate of all such Losses
for which Pfizer would, but for this provision, be liable exceeds on a
cumulative basis [*], but if such amount is exceeded, Pfizer shall be required
to pay only the amount of such Losses which in the aggregate exceed [*];
provided however, that Pfizer shall have no indemnification obligation under
Section 6.2 for Losses (x) for any individual item where the Loss relating
thereto is less than [*] and (y) which in the aggregate are in excess of [*].

        6.6    Sole Remedy/Waiver.    The Parties hereto acknowledge and agree
that the remedies provided for in this Agreement shall be the Parties' sole and
exclusive remedy with respect to the subject matter of this Agreement, except
for claims for injunctive relief resulting from a breach or threatened breach of
Article 8 hereof. In furtherance of the foregoing, each Party hereby waives, to
the fullest extent permitted by applicable law, any and all other rights, claims
and causes of action (including rights of contribution, if any) known or
unknown, foreseen or unforeseen, which exist or may arise in the future, that it
may have against Pfizer or any of its Affiliates, or SuperGen or any of its
Affiliates, as the case may be, arising under or based upon any federal, state
or local law.

        6.7    No Consequential Damages.    NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, NO PARTY TO THIS AGREEMENT SHALL BE LIABLE TO OR
OTHERWISE RESPONSIBLE TO ANY OTHER PARTY HERETO OR ANY AFFILIATE OF ANY OTHER
PARTY HERETO FOR SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES OR FOR
DIMINUTION IN VALUE OR LOST PROFITS THAT ARISE OUT OF OR RELATE TO THIS
AGREEMENT OR THE PERFORMANCE OR BREACH HEREOF OR ANY LIABILITY RETAINED OR
ASSUMED HEREUNDER.

ARTICLE 7
CLOSING CONDITIONS; WAIVER

        7.1    Closing Conditions.    The respective obligations of each Party
under this Agreement are subject to the satisfaction on the Closing Date of the
following conditions, provided that compliance

11

--------------------------------------------------------------------------------



with any such conditions or parts thereof may be waived by the applicable Party
in accordance with Section 7.2:

        (a)   The representations and warranties of each Party set forth in
Article 4 (other than those set forth in Section 4.1(c)) shall be true in all
material respects and each Party shall have performed all obligations and
conditions herein required to be performed except with respect to
representatives and warranties that expressly relate to a particular date, which
must be true in all material respects as of such date or observed by it on or
prior to the Closing Date.

        (b)   No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
injunction or other order (whether temporary, preliminary or permanent) which is
in effect and which has the effect of making the transactions contemplated
hereby illegal or otherwise prohibiting consummation of the transactions
contemplated hereunder, nor shall any proceeding brought by a Governmental
Authority seeking any of the foregoing be pending.

        7.2    Extension; Waiver.    At any time, Pfizer and SuperGen may
(i) extend the time for the performance of any of the obligations of the other
Party hereto, (ii) waive any inaccuracies in the representations and warranties
made to such Party contained herein or in any document delivered pursuant
hereto, and (iii) waive compliance with any of the agreements or conditions for
the benefit of such Party contained herein. Any agreement on the part of a Party
hereto to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such Party.

ARTICLE 8
CONFIDENTIAL INFORMATION

        8.1    Confidential Information.    Each Party agrees, and shall cause
its Affiliates, employees and agents to agree, to maintain in confidence all
confidential or proprietary information disclosed to it by the other Party for
the five (5) year period from the Closing Date, and shall not use, disclose or
grant the use of the confidential information provided by the other Party during
such five (5) year period except (i) to the extent such use or disclosure is
reasonably necessary in connection with such Party's performance of its
obligations and exercise of its rights and licenses under this Agreement,
provided that any such authorized disclosure is made pursuant to a binding
obligation of confidentiality no less protective of such confidential
information than this Section 8.1 or (ii) in prosecuting or defending
litigation, complying with applicable governmental laws, regulations or court
order or otherwise submitting information to tax or other governmental
authorities; provided that if a Party is required by law to make any such
disclosure, other than pursuant to a confidentiality agreement, it will give
reasonable advance notice to the other Party of such disclosure and, save to the
extent inappropriate in the case of patent applications or the like, will use
its reasonable efforts to secure confidential treatment of such information in
consultation with the other Party prior to its disclosure (whether through
protective orders or otherwise) and disclose only the minimum necessary to
comply with such requirements. Each Party shall use the same level of care to
protect against unauthorized use and disclosure of the other Party's
confidential information that such Party uses in protecting its own confidential
information, but in no event less than reasonable care. Each Party shall notify
the other promptly upon discovery of any unauthorized use or disclosure of the
other Party's confidential information. For clarity the Assigned Technology
shall be deemed the confidential information of SuperGen. This Article 8 shall
apply to confidential information disclosed pursuant to the Purchase Agreement
and the Supply Agreement.

        8.2    Exclusions.    The confidentiality obligations contained in
Section 8.1 shall not apply to the extent that the disclosed information:
(i) was in the public domain at the time it was disclosed or has entered the
public domain through no fault of the receiving Party (the "Recipient");
(ii) was known to the Recipient, without restriction, at the time of disclosure,
as demonstrated by the Recipient's files in

12

--------------------------------------------------------------------------------




existence at the time of disclosure; (iii) was independently developed by the
Recipient without any use of the confidential information of the disclosing
Party, as demonstrated by files created at the time of such independent
development; (iv) is obtained from a third party, without restriction, who had
the legal right to disclose the same to the Recipient.

ARTICLE 9
GENERAL

        9.1    No Agency.    Each Party shall in all matters relating to this
Agreement act as an independent contractor. Neither Party shall have authority,
nor shall either Party represent that it has any authority, to assume or create
any obligation, express or implied, on behalf of the other, or to represent the
other Party as agent or employee or in any other capacity. Neither execution nor
performance of this Agreement shall be construed to have established any agency,
joint venture, or partnership.

        9.2    Notices.    Any notice or other communication required or
permitted to be delivered to any Party under this Agreement must be in writing
and shall be deemed properly delivered, given and received when delivered (by
hand, by registered mail, by courier or express delivery service or by confirmed
facsimile) to the address or facsimile telephone number set forth beneath the
name of such Party below (or to such other address or facsimile telephone number
as such Party may have specified in a written notice given to the other Party):

if to SuperGen:   SuperGen, Inc.
4140 Dublin Boulevard, Suite 200
Dublin, California 94568
Attn: [*]
Telephone: [*]
Facsimile: [*]
with a copy to:
 
[*]
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Telephone: [*]
Facsimile: [*]
if to Pfizer:
 
Pfizer Inc.
235 East 42nd Street
New York, New York 10017
Attn: [*]
Telephone: [*]
Facsimile: [*]
with a copy to:
 
Pfizer Inc.
235 East 42nd Street
New York, New York 10017
Attn: [*]
Telephone: [*]
Facsimile: [*]

        9.3    Governing Law.    This Agreement shall be governed in all
respects by the laws of the United States of America and the State of Delaware.

        9.4    Breaches and Remedies.    Except as otherwise provided herein,
any and all remedies herein expressly conferred upon a Party will be deemed
cumulative with and not exclusive of any other remedy

13

--------------------------------------------------------------------------------




conferred hereby, or by law or equity upon such Party, and the exercise by a
Party of any one remedy will not preclude the exercise of any other remedy.

        9.5    Waiver.    No failure on the part of a Party to exercise any
power, right, privilege, or remedy under this Agreement, and no delay on the
part of any Party in exercising any power, right, privilege, or remedy under
this Agreement, will operate as a waiver of such power, right, privilege, or
remedy; and no single or partial exercise of any such power, right, privilege,
or remedy will preclude any other or further exercise thereof or of any other
power, right, privilege, or remedy. Except as otherwise expressly provided
herein, no Party shall be deemed to have waived any claim arising from this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Party; and any such waiver will not be applicable or have any effect except in
the specific instance in which it is given.

        9.6    Assignment.    No Party to this Agreement may assign any of its
rights or obligations under this Agreement without the prior written consent of
the other Party hereto, except that SuperGen may without such consent assign its
rights and obligations hereunder to one or more of its Affiliates or to any
successor to all or substantially all of its pharmaceuticals business. No such
assignment will relieve the assigning Party of any of its liabilities hereunder.
For the avoidance of doubt, nothing in this Section 9.6 shall prevent SuperGen
from transferring the Assets or sublicensing any license rights granted
hereunder or under the Purchase Agreement (to the extent SuperGen otherwise has
the right to do so), provided that Pfizer's obligations to SuperGen hereunder
(including without limitation those in Articles 5 and 6) shall not be assigned
to the transferee, other than as permitted in the first sentence of this
Section 9.6.

        9.7    Amendment.    The Parties may amend this Agreement at any time by
execution of an instrument in writing signed on behalf of each of the Parties
hereto.

        9.8    Severability.    If, for any reason, a court of competent
jurisdiction finds any provision of this Agreement, or portion thereof, to be
invalid or unenforceable, such provision of the Agreement will be enforced to
the maximum extent permissible so as to affect the intent of the Parties, and
the remainder of this Agreement will continue in full force and effect. The
Parties agree to negotiate in good faith an enforceable substitute provision for
any unenforceable provision that most nearly achieves the intent and economic
effect of the unenforceable provision.

        9.9    Entire Agreement.    This Agreement (including the Schedules
attached hereto) along with the Purchase Agreement, as amended hereby, sets
forth the entire understanding of the Parties hereto relating to the subject
matter hereof and except as expressly provided in Section 2.2(b) supersedes all
prior agreements and understandings between the Parties hereto relating to the
subject matter hereof.

        9.10    Counterparts.    This Agreement may be executed in counterparts,
which, when taken together, shall constitute one agreement.

        9.11    Public Disclosure.    Notwithstanding anything herein to the
contrary, each of the Parties to this Agreement hereby agrees with the other
Party hereto that, except as may be required to comply with the requirements of
any applicable laws, and the rules and regulations of each stock exchange upon
which the securities of either of the Parties is listed, no press release or
similar public announcement or communication shall be made or caused to be made
concerning the execution or performance of this Agreement unless the Parties
shall have mutually agreed in advance with respect thereto.

[Remainder of page intentionally left blank]

14

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties, by their duly authorized
representatives, have executed this Agreement as of the date first written
above.

PFIZER INC.   SUPERGEN, INC.
By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Name:
 
 
 
Name:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Title:
 
 
 
Title:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------



Schedule 1.3

Asset Selling Corporations

Warner-Lambert Company LLC

Warner-Lambert N.V

Pfizer ApS

Goedecke GmbH

Pfizer Hellas AE

Warner-Lambert Ltd.

Pfizer Italia S.r.l

Warner-Lambert N.V

Pfizer BV

Laboratorios, Pfizer Lda.

Warner-Lambert Ltd.

Parke Davis, S.L.

Pfizer SAS

--------------------------------------------------------------------------------



Schedule 1.10

Knowledge of Pfizer

Name


--------------------------------------------------------------------------------

  Title


--------------------------------------------------------------------------------

[*]   [*]

--------------------------------------------------------------------------------



Schedule 1.13

Marketing Approvals

Country


--------------------------------------------------------------------------------

  Type of
application

--------------------------------------------------------------------------------

  Marketing Status

--------------------------------------------------------------------------------

  Registration date

--------------------------------------------------------------------------------

  Required Renewal
Date

--------------------------------------------------------------------------------

[*]   [*]   [*]   [*]   [*]

2

--------------------------------------------------------------------------------



Schedule 1.24

Trademarks

Trademark


--------------------------------------------------------------------------------

  Country

--------------------------------------------------------------------------------

  Status

--------------------------------------------------------------------------------

  Appln No.

--------------------------------------------------------------------------------

  Appln Dt.

--------------------------------------------------------------------------------

  Reg. No.

--------------------------------------------------------------------------------

  Reg. Dt.

--------------------------------------------------------------------------------

  Action Due

--------------------------------------------------------------------------------

  Action Due
Date

--------------------------------------------------------------------------------

NEPENT   Portugal   Registered   288000   15DE1992   288000   09SE1994   RENEWAL
  09SE2004 NEPENT   Switzerland   Registered   721/1993/9   28JA1993   404937  
28JA1993   RENEWAL   28JA2013 NIPENT   Argentina   Registered   1863817  
27NO1992   1533131   29JL1994   RENEWAL   29JL2004 NIPENT   Australia  
Registered   572044   06FE1992   A572044   20AU1993   RENEWAL   06FE2009 NIPENT
  Austria   Registered   AM1225/92   13MR1992   142593   26JE1992   RENEWAL  
30JE2012 NIPENT   Benelux   Registered   73199   07FE1992   510378   07FE1992  
RENEWAL   07FE2012 NIPENT   Bosnia-Herzegovina   Registered   BAZ96724A  
27MY1996   BAZ96724   22MY2001   RENEWAL   27MY2006 NIPENT   Brazil   Registered
  817009191   07DE1992   817009191   07JE1994   RENEWAL   07JE2004 NIPENT  
Chile   Registered   200789   21SE1992   392835   23JE1993   RENEWAL   28NO2012
NIPENT   Costa Rica   Registered   NONE   18JA1993   83154   12JL1993   RENEWAL
  12JL2013 NIPENT   Czech Republic   Registered   71546-92   04SE1992   179291  
31AU1994   RENEWAL   04SE2012 NIPENT   Ecuador   Registered   35894/92  
10DE1992   73/94   01FE1994   RENEWAL   01FE2004 NIPENT   Estonia   Registered  
9303725   14AP1993   16108   30JE1995   RENEWAL   30JE2005 NIPENT   France  
Registered   292642   19JE1991   1672107   19JE1991   RENEWAL   18JE2011 NIPENT
  Great Britain   Registered   1467255   12JE1991   1467255   23OC1992   RENEWAL
  12JE2008 NIPENT   Georgia   Registered   T1998013148   24FE1998   11269  
11DE1998   RENEWAL   11DE2008 NIPENT   Germany   Registered   W41873/5WZ  
27JE1991   2044619   10SE1993   RENEWAL   30JE2011 NIPENT   Greece   Registered
  107634   06FE1992   107634   17OC1994   RENEWAL   06FE2012 NIPENT   Guatemala
  Registered   279-93   18JA1993   75495   31AU1995   RENEWAL   30AU2005 NIPENT
  Honduras   Registered   10700/93   26OC1993   60117   18JL1994   NON USE TAX  
28FE2004 NIPENT   Hong Kong   Registered   1232/92   21FE1992   102/1994  
10JA1994   RENEWAL   21FE2013 NIPENT   Ireland   Registered   92/0692   06FE1992
  149923   09JE1994   RENEWAL   05FE2009 NIPENT   Italy   Registered   91C002241
  19JE1991   612995   29DE1993   RENEWAL   19JE2011 NIPENT   Jamaica  
Registered   5/4846   04DE1992   26733   04JL1996   RENEWAL   04DE2013 NIPENT  
Japan   Registered   8159/1992   30JA1992   2685981   29JL1994   RENEWAL  
29JL2004 NIPENT   South Korea   Registered   92-3034   08FE1992   260438  
07AP1993   RENEWAL   07AP2013 NIPENT   Latvia   Registered   M-93-2210  
08MR1993   M33895   20OC1996   RENEWAL   08MR2013 NIPENT   Lithuania  
Registered   12925   05OC1993   23930   16DE1996   RENEWAL   05OC2013 NIPENT  
New Zealand   Registered   216056   07FE1992   216056   09NO1994   RENEWAL  
07FE2013 NIPENT   Nicaragua   Registered   93-00408   16FE1993   24469  
26NO1993   RENEWAL   25NO2013 NIPENT   Norway   Registered   93/3664   03AU1993
  167356   23MR1995   RENEWAL   23MR2005 NIPENT   Panama   Registered   68800  
10DE1993   68800   27JE1995   RENEWAL   27JE2005 NIPENT   Paraguay   Registered
  19195   26NO1992   163292   19AU1993   RENEWAL   19AU2013 NIPENT   Poland  
Registered   Z-113345   09SE1992   79101   28OC1994   RENEWAL   09SE2012 NIPENT
  Portugal   Registered   288001   15DE1992   288001   09SE1994   RENEWAL  
09SE2004 NIPENT   Romania   Registered   27768   16SE1992   19850   05JE1996  
RENEWAL   16SE2012 NIPENT   South Africa   Registered   92/0938   06FE1992  
92/0938   21MR1994   RENEWAL   06FE2012 NIPENT   El Salvador   Registered  
4035/92   27NO1992   172   12DE1996   RENEWAL   12DE2006 NIPENT  
Serbia-Montenegro   Registered   Z-1127/92   16SE1992   40306   19SE1997  
RENEWAL   16SE2012 NIPENT   Slovak Republic   Registered   71546-92   04SE1992  
174929   14JE1995   RENEWAL   04SE2012 NIPENT   Spain   Registered   1645121  
27JE1991   1645121   04MR1994   RENEWAL   27JE2011 NIPENT   Switzerland  
Registered   722/1993.0   28JA1993   404938   28JA1993   RENEWAL   28JA2013
NIPENT   Taiwan   Filed   91046026   01NO2002                 NIPENT   Ukraine  
Registered   93084118   03AU1993   8846   31OC1997   RENEWAL   03AU2013 NIPENT  
Uruguay   Registered   258929   30NO1992   258929   23SE1994   RENEWAL  
23SE2004 ONCOPENT   Australia   Registered   572045   06FE1992   A572045  
20AU1993   RENEWAL   06FE2009 ONCOPENT   Austria   Registered   AM1226/92  
13MR1992   142594   26JE1992   RENEWAL   30JE2012 ONCOPENT   Benelux  
Registered   73200   07FE1992   510379   07FE1992   RENEWAL   07FE2012 ONCOPENT
  Brazil   Registered   817009205   07DE1992   817009205   07JE1994   RENEWAL  
07JE2004 ONCOPENT   Costa Rica   Registered   NONE   18JA1993   84699   10NO1993
  RENEWAL   10NO2013 ONCOPENT   Denmark   Registered   1013/1992   11FE1992  
6248/1992   10JL1992   RENEWAL   10JL2012 ONCOPENT   Ecuador   Registered  
35895/92   10DE1992   74/94   01FE1994   RENEWAL   01FE2004 ONCOPENT   Finland  
Registered   1951/92   21AP1992   125826   05MR1993   RENEWAL   05MR2013
ONCOPENT   France   Registered   290553   10JE1991   1670406   10JE1991  
RENEWAL   09JE2011                                  


1

--------------------------------------------------------------------------------



ONCOPENT   Greece   Registered   107633   06FE1992   107633   17OC1994   RENEWAL
  06FE2012 ONCOPENT   Guatemala   Registered   282-93   18JA1993   72589  
30AU1994   RENEWAL   29AU2004 ONCOPENT   Hong Kong   Registered   1234/92  
21FE1992   103/1994   10JA1994   RENEWAL   21FE2013 ONCOPENT   Ireland  
Registered   92/0693   06FE1992   149924   09JE1994   RENEWAL   05FE2009
ONCOPENT   Italy   Registered   RM91C002149   13JL1991   612913   29DE1993  
RENEWAL   13JL2011 ONCOPENT   Jamaica   Registered   5/4847   04DE1992   25906  
09JA1996   RENEWAL   04DE2013 ONCOPENT   Japan   Registered   8160/1992  
30JA1992   2665074   31MY1994   RENEWAL   31MY2004 ONCOPENT   South Korea  
Registered   92-3035   08FE1992   260439   07AP1993   RENEWAL   07AP2013
ONCOPENT   New Zealand   Registered   216057   07FE1992   216057   14DE1994  
RENEWAL   07FE2013 ONCOPENT   Nicaragua   Registered   93-00409   16FE1993  
24468   26NO1993   RENEWAL   25NO2013 ONCOPENT   Norway   Registered   93/3665  
03AU1993   167357   23MR1995   RENEWAL   23MR2005 ONCOPENT   Paraguay   Filed  
19194   26NO1992                 ONCOPENT   Portugal   Registered   288002  
15DE1992   288002   09SE1994   RENEWAL   09SE2004 ONCOPENT   South Africa  
Registered   92/0939   06FE1992   92/0939   21MR1994   RENEWAL   06FE2012
ONCOPENT   El Salvador   Registered   4036/92   27NO1992   195   12MY1995  
RENEWAL   12MY2005 ONCOPENT   Sweden   Registered   92-1338   06FE1992   250724
  13AU1993   RENEWAL   13AU2013 ONCOPENT   Switzerland   Registered   723/1993/2
  28JA1993   404939   28JA1993   RENEWAL   28JA2013 ONCOPENT   Uruguay  
Registered   258930   30NO1992   258930   07MY1993   RENEWAL   07MY2013 ONCOPENT
  Venezuela   Registered   6386/92   31MR1992   169840   07OC1994   RENEWAL  
07OC2004

2

--------------------------------------------------------------------------------



Schedule 2.5(b)

Allocation of the Purchase Price

Among the Asset Selling Corporations

[*]

Among the Assets

[*]

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUEST

*Portions denoted with an asterisk have been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

--------------------------------------------------------------------------------





QuickLinks


PURCHASE AND SALE AGREEMENT
